DETAILED ACTION
This Office Action is in response to Application filed December 24, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I, claims 1, 4 and 5, in the reply filed on January 30, 2021 is acknowledged.

Applicants' election with traverse of Species 3 drawn to the embodiment shown in Fig. 2(c) of current application in the reply filed on January 30, 2021 is acknowledged.  The traversal is on the ground that “Examiner states the species are independent or distinct because they are directed to different configurations of the stretchable crystal semiconductor nanowires”, and that “However, they are similar and they are for different embodiment.”  This is not found persuasive because (a) it is not clear what the argument “they are similar and they are for different embodiment” suggests, (b) it is not clear what the standard of embodiments that are similar to each other is, (c) embodiments being similar to each other do not necessarily suggest that they are identical, and the embodiments being similar to each other can also be distinct from each other, and (d) Applicants did not provide any evidence that the distinct embodiments are obvious variants from each other as the Examiner discussed in the Restriction Requirement.  The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
s 1 and 5 are objected to because of the following informalities:
On line 4 of claim 1, “. and” should be deleted.
On line 2 of claim 5, “Si,SiGe,Ge” should be replaced with “Si, SiGe, Ge.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what “the described nanowire” recited on line 2 refers to, because there is no description of the nanowire other than it being “A stretchable crystal semiconductor nanowire” as recited in the preamble.
(2) Also regarding claim 1, it is not clear whether the stretchable crystal semiconductor nanowire has a single diameter, because otherwise “the diameter” recited on line 2 lacks the antecedent basis.
(3) Further regarding claim 1, it is not clear how “the diameter of the nanowire” recited on line 2 is measured, because the diameter of the crystal semiconductor nanowire that is stretchable would vary depending on whether the nanowire is pulled, pushed or not.
(4) Still further regarding claim 1, it is not clear what “a regular crystalline inorganic semiconductor structure” recited on line 3 refers to, because (a) Applicants do not specifically claim what “a regular crystalline inorganic semiconductor structure” refers to, (b) for Applicants to claim “a regular crystalline inorganic semiconductor structure”, there should also be a well-defined irregular crystalline inorganic semiconductor structure, which does not appear to be well-defined, (c) in other words, the definition of “a regular crystalline inorganic semiconductor structure” appears to be arbitrary and subjective, rendering claim 1 indefinite, and (d) it is not clear how a single “stretchable crystal semiconductor nanowire” as recited in the preamble can have a regular or irregular crystalline inorganic semiconductor structure.
(5) Claim 1 recites the limitation "the guide channel sidewall" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
(6) Still further regarding claim 1, it is not clear whether the limitation “grows along the guide channel sidewall in a substrate” recited on line 4 suggests that the claimed stretchable crystal semiconductor nanowire is embedded in the guide channel formed in the substrate, because while Applicants claim how the stretchable crystal semiconductor nanowire is formed, Applicants do not specifically claim whether the substrate including the guide channel is removed following the formation of the stretchable crystal semiconductor nanowire.
(7) Still further regarding claim 1, it is not clear how “the nanowire is a regular crystalline inorganic semiconductor structure” as recited on line 3, and then “the 
(8) Still further regarding claim 1, it is not clear what “a plurality of stretchable units” recited on line 5 refers to, because (a) it is not clear how “A stretchable crystal semiconductor nanowire” recited in the preamble can have “a plurality of stretchable units”, (b) for example, if the claimed stretchable crystal semiconductor nanowire is single crystalline as Applicants claim in claim 5, it is not clear whether the stretchable single crystalline semiconductor nanowire can have “a plurality of stretchable units”, and if so, it is not clear what those stretchable units refer to, and (c) it is not clear whether the claimed “plurality of stretchable units” are identical stretchable units to each other.
(9) Still further regarding claim 1, it is not clear what “the axial direction” recited on line 5 refers to, because the limitation lacks the antecedent basis.
(10) Still further regarding claim 1, it is not clear how “a curved structure” of the nanowire can have “the axial direction” as recited on line 5, because while a curve may have a sense and a curvature, the curve cannot have any specific direction such as “the axial direction.”
(11) Still further regarding claim 1, it is not clear what the claimed invention is, because (a) the preamble of claim 1 recites “A stretchable crystal semiconductor nanowire”, but Applicants also claim that “the stretchable units are connected in turn to form stretchable crystal semiconductor nanowires” on line 6, and (b) therefore, it is not clear whether Applicants claim a single nanowire as indicated in the preamble or a plurality of nanowires as indicated in the claim body.

(13) Still further regarding claim 1, it is not clear how “the described stretchable unit” recited on line 7 can be “one or more combinations in circular arc, semicircle, semi-runway, Z-shaped, V-shaped and M-shaped” as recited on lines 7-8, because the claimed shape and/or combinations of the shapes do(es) not appear to be a unit, but rather a shape of an entire nanowire or nanowires.
(14) Still further regarding claim 1, it is not clear what the shape of “semi-runway” recited on lines 7-8 is, because (a) when a runway is a linear shape, a “semi-runway” should also be a linear shape, and (b) however, Applicants claim that the nanowire is a curved structure on line 5.
(15) Still further regarding claim 1, it is not clear how “a curved structure” of the nanowire recited on line 5 can have shapes of semi-runway, Z-shape, V-shape and/or M-shape as recited on lines 7-8, because these shapes appear to be angular rather than being curved.
(16) Still further regarding claim 1, it is not clear what “the length of the maximum tensile state of the described nanowire” recited on line 9 refers to, because (a) the limitations “the length” and “the maximum tensile state” lack the antecedent bases, and (b) it is not clear which nanowire “the nanowire” refers to out of the “strechable crystal semiconductor nanowires” recited on line 6.

(18) Still further regarding claim 1, it is not clear how “the maximum tensile state of the described nanowire” recited on line 9 is defined, because (a) the maximum tensile state of the nanowire may suggest a tensile stress above which the nanowire may be elastically deformed or broken into pieces, (b) however, Applicants do not specifically claim which situation “the maximum tensile state of the described nanowire” corresponds to.
(19) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the material composition and length of the nanowire, because (a) while Applicants claim  a diameter of the nanowire on lines 2-3, Applicants do not specifically claim the material composition and length of the nanowire that will determine “the length of the maximum tensile state of the nanowire, and (b) in other words, a Si nanowire having the claimed diameter and a GaN nanowire having the claimed diameter would inherently have different lengths of the maximum tensile state, and a Si nanowire having a length of 100 nm would have the length of the maximum tensile state different from a Si nanowire having a length of 1 m.
(20) Still further regarding claim 1, it is not clear what the limitation “the length in the natural state” recited on lines 9-10 refers to, because (a) it is not clear whether this length in the natural state is a length of the curved nanowire recited on line 5, or a length before the nanowire is forced to be curved, and (b) it is not clear whether this claimed length in the natural state refers to a length of the stretchable crystal semiconductor nanowire that is formed inside the guide channel of the substrate recited on line 4; if it is the latter, Applicants should claim the shape and sizes of the guided channel in the substrate to obviate indefiniteness.
(21) Still further regarding claim 1, it is not clear what “the natural state” recited on line 10 refers to, because a natural state of the claimed stretchable crystal semiconductor nanowire should depend on numerous parameters such as whether the stretchable crystal semiconductor nanowire is in contact with or bonded to the substrate, whether the nanowire is at room temperature or at 100oC, whether the nanowire is under 1 atmospheric pressure or under 100 atmospheric pressure, and so on.
Claims 4 and 5 depend on claim 1, and therefore, claims 4 and 5 are also indefinite.
(22) Regarding claims 4 and 5, it is not clear whether claims 4 and 5 are directed to a plurality of stretchable crystal semiconductor nanowires, while claim 1 is directed to a single stretchable crystal semiconductor nanowire.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5, as best understood, re rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 7,521,292)
In the below prior art rejections, the limitation “grows along the guide channel sidewall in a substrate” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.
In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 1, 4 and 5, Rogers et al. disclose a stretchable crystal semiconductor nanowire (Title), characterized in that the described nanowire has an elongated body (776 in Fig. 8), and the nanowire is a regular crystalline inorganic semiconductor structure (single crystalline silicon) and . and grows along the guide channel sidewall in a substrate, which is directed to a product by process limitation as discussed above; wherein the nanowire is a curved structure (776 in Fig. 8) with a plurality of stretchable units (arbitrary units of 776) in the axial direction, and the stretchable units are connected in turn to form stretchable crystal semiconductor nanowires (776); the described stretchable unit is one or more combinations in circular arc, semicircle, semi-runway, Z-shaped, V-shaped and M-shaped (claim 1), characterized in that the described nanowires are Si,SiGe,Ge or GaAs single crystal nanowires (single crystalline silicon nanowires) (claim 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the diameter of the nanowire can be in the claimed range, because (a) the nanowire can have a diameter in the claimed range to form an electronic device having a desired size in a similar range, and (b) the diameter of the claimed strechable crystal semiconductor nanowire would vary depending on the tensile or compressive strain applied to it, and thus the claimed diameter of the stretchable crystal semiconductor nanowire can be in the claimed range depending on how the diameter is measured.
In this case, the length of the maximum tensile state of the described nanowire is inherently greater than 2 times the length in the natural state, and the length of the maximum tensile state of the described nanowire is inherently greater than 2.7 times the length in the natural state, because (a) Rogers et al. disclose all the other claim limitations, and (b) if Rogers et al. do not meet the claimed lengths of the maximum tensile state of the described nanowire, claims 1 and 4 would be further indefinite since Applicants do not claim an essential and critical parameter for the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ghaffari et al. (US 8,886,334)
Rogers et al. (US 10,441,185)
Rogers et al. (US 9,936,574)
Rogers et al. (US 8,946,684)
Mancevski (US 7,335,603)
Rogers et al. (US 10,840,536)
Rogers et al. (US 9,613,911)
Rogers et al. (US 7,557,367)
Rogers (US 9,442,285)
Rogers et al. (US 8,217,381)
Rogers et al. (US 8,470,701)
Nuzzo et al. (US 7,943,491)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM – 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        February 22, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815